In an action to foreclose a mortgage, the defendant Christopher Gonzalez appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated November 19, 2001, which denied his motion, inter alia, to vacate and set aside a foreclosure sale held on June 18, 2001.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, no basis exists to vacate and set aside the foreclosure sale either pursuant to CPLR 2003 or on the ground of fraud (see Liberty Sav. Bank, FSB v Knab, 281 AD2d 602 [2001]). Accordingly, the motion was properly denied. Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.